ALLOWANCE
Allowable Subject Matter
Claims 1, 3-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Given the amendments and remarks in the response as filed on 12/02/2020, the following critical limitations are not properly disclosed by the prior art.
In re claim 1, limitations:
an operational condition to be satisfied before access is granted to the asset; and
an account record corresponding to a user of the physical asset and containing an account identifier and a qualification of the user;
receiving, at the access control server from a client computing device, an authorization request containing the asset identifier and the account identifier;
determining, based on a comparison between the asset record corresponding to the asset identifier and the account record corresponding to the account identifier, whether to authorize the request, wherein the determination is negative if the operational condition contained in the asset record is not satisfied by the qualification of the user contained in the account record.
The same reasoning applies for claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354.  The examiner can normally be reached on M-Th 9-6pm F 9-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CARLOS E. GARCIA
Primary Examiner
Art Unit 2688


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        2/23/2021